 In the Matter Of UNITED PRESS ASSOCIATIONSandAMERICAN NEWS-PAPER GUILDCase No. R-406-Decided August 20, 1937News Collecting and Distributing Service-Investigation of Representatives:agreement for election-UnitAppropriate for Collective Bargaining:employeesof subsidiary included in;supervisory and managerial employees excluded from-,Election Ordered-Certiflcation of Representatives.Mr. David A. Moscovitzfor the Board.Mr. Thomas J. Edwards,of Cleveland, Ohio, for the United Pressand the Los Angeles Service.Mr. Abraham J. Isserman,of Newark, N. J., for the Guild.Mr. Martin Kurasch,of counsel to the Board.DECISIONSTATEMENT OF THIS CASEThe petitioner, the American Newspaper Guild, herein called theGuild, filed with the Regional Director for the Second Region (NewYork, New York) a petition, verified May 12, 1937, alleging that aquestion affecting commerce had arisen concerning the representationof the news reporters, writers, copy readers, filing editors, editors,tabulators, and all persons contributing to news reports, includinglibrarians, news department stenographers, and others employed inthe offices of the United Press Associations, herein called the UnitedPress, within the continental limits of the United States, herein re-ferred to collectively as editorial employees, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On June 21, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Article III, Section 3 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered the Regional Director to conduct an investiga-tion and to provide for an appropriate hearing.Thereafter the peti-tioner filed with the Board an amended petition, verified June 29,1937, in which it alleged that there should be added to the classes ofemployees specified in the original petition and made part of thesame bargaining unit, (1) the like classes of employees of the CityNews Service of Los Angeles, Inc., herein called the Los Angeles344 DECISIONS AND ORDERS345Service, and (2) the employees who are the bureau managers of theseveral bureaus maintained by the United Press throughout the con-tinentalUnited States (with the exception of the bureau managersof the bureaus maintained at division points and the bureau atWashington).The United Press and the Guild entered into a stipulation on May20, 1937, and a further stipulation on July 7, 1937.By these stipu-lations it was agreed that an election by secret ballot should be con-ducted by and under the supervision of the Board.With the ex-ception of two matters herein referred to, the terms, conditions andprocedure under which such election should be conducted were fixedby the stipulation.The two matters upon which no agreement couldbe reached are:1.Whether the editorial employees of the Los Angeles Serviceshould be made part of the same bargaining unit as the editorial em-ployees of the United Press and should be permitted to vote in theelection.2.Whether the bureau managers of the United Press, other thanthe managers of the bureaus maintained at Washington and at thedivision points, should be considered as a part of the editorial em-ployees of the United Press and be permitted to vote in the election.On July 6, 1937, the Regional Director issued and duly served anotice of hearing to be held at New York, New York, on July 8,1937.Pursuant to the notice, a hearing was held on July 8th beforeHerman A. Gray, the Trial Examiner duly designated by the Board.The Guild, the United Press, and the Los Angeles Service were rep-resented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and toproduce evidence bearing upon the issues was afforded to the parties,and the parties were granted a reasonable period for argument atthe close of the hearing and were permitted to file briefs. TheUnited Press and petitioner did thereafter file briefs by their respec-tive attorneys.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYThe United Press Associations is a corporation with its principaloffices in New York City, engaged, in substantial part, in the worldcollection, sale, and distribution of news to newspapers, radio stationsand magazines, domestic and foreign.The United Press maintains66 bureaus throughout the United States.Five bureaus are main-tained at so-called "division points"-Atlanta, Georgia; Kansas City,Missouri; New York, New York; San Francisco, California, and 346NATIONAL LABOR RELATIONS BOARDChicago, Illinois.Each is the focal point of one of the five geo-graphic divisions into which the United Press has divided the coun-try.The staff of each bureau collects, edits and sends out the newsby telephone, telegraph, and mail, both directly to clients, and to thebureau at the division point, from which place it 'is transmitted overthe country.There is no uniformity in the size of a bureau-manyhave only one employee, the New York office has over 100.1The Los Angeles Service was first formed in 1931 or 1932 byMarvin Willard. It is a corporation engaged in selling its newsservice to newspapers in and around Los Angeles and to the UnitedPress, and it serves newspapers for the United Press.The LosAngeles Service employs 17 men.The United Press, in 1934, purchased 80 per cent of the stockof the Los Angeles Service.Willard retained the ownership of 20per cent of the stock.The United Press thereupon elected four ofthe five members of the board of directors of the Los Angeles Serv-ice, two of whom were Hugh Baillie, president of the United Press,and Frank Bartholemew, Pacific Coast division manager of theUnited Press.Willard was the fifth member.II.THE UNIONThe American Newspaper Guild is a labor organization, whichadmits to membership all of the editorial employees of the UnitedPress and of the Los Angeles Service. It also admits bureau man-agers to membership.III.THE APPROPRIATE UNITA. The Los Angeles ServiceWhen the United Press purchased control of the Los AngelesService in 1934, the management of the Service was given by theboard of directors to Willard.Willard has charge of employingand discharging the, staff of the Los Angeles Service, of determiningthe salaries, and of directing the activities of the staff.LouisMickel, superintendent of bureaus for the United Press, who hasgeneral supervision over the United Press bureaus, testified that hetook no part in the direction or supervision of the Los AngelesService.The Los Angeles Service maintains a banking account in NewYork, where most of its funds are kept. Salary checks for theIA tabulation of the list of the Editorial Department Employees will show that thereare 68 bureaus(including the Washington,D. C, Bureau and the Washington News Serv-ice), of which 19 are one-man bureaus,ten are two-man bureaus,six are three-man bureaus,seven are four-man bureaus,five are five-man bureaus,six are six-man bureaus, and 15bureaus have a staff of more than six men. Board's Exhibit No. 2. DECISIONS AND ORDERS347staff of the Los Angeles Service and checks covering from 90 to95 per cent of the expenses of the Los Angeles Service are signedin New York by officials of the United Press at the offices of theUnited Press.Mickel and Fancher, both of whom hold offices intheUnited Press, but have no official connection with the LosAngeles Service, are among those who sign these checks.The book-keeping for the Los Angeles office is handled, at least in part, in theNew York offices of the United Press. The Los Angeles Serviceis operated by Willard so as to keep the expenses within certainlimits which are defined by the New York office of the United Press.Although individual expenditures are left to the discretion of Wil-lard, the total expenses are checked by the United Press.The United Press also maintains a bureau at Los Angeles in whichthere are 16 men.But the two Los Angeles groups maintain arough differentiation of function with respect to covering news forthe United Press.The Los Angeles Service covers certain routinenews sources, such as the courts, for the United Press ; for this theUnited Press pays $75 per week.The Los Angeles Bureau of theUnited Press does not cover these sources.The Los Angeles Service is thus seen to be an integral part ofthe United Press system.The articulation is so close as to financialmatters that it is difficult to conceive of the Los Angeles Servicemaintaining an independent policy in collective bargaining, espe-cially in view of the check exercised by the United Press on its totalexpenses.That the supervision and direction of the personnel of theLos Angeles Service has been in the hands of Willard is attributableto the fact that he is the founder of the organization and is mostfamiliar with its operation.But he is subject to the will of theboard of directors, and hence of the United Press. It is significantthat Frank Bartholemew, Pacific Coast division manager of theUnited Press, is a member of the board of directors. Since themain argument for not including the editorial employees of theLos Angeles Service rests upon the peculiar position of Willard,and since that peculiar position may, at any moment, be changed bythe United Press, the fact that the Los Angeles Service operates tosupplement the United Press service, and the fact of immediate andclose financial control must override the nominal distinction.Theeditorial employees of the Los Angeles Service are thus, in practicaleffect, editorial employees of the United Press.B. Bureau managersEach of the United Press bureaus has a bureau manager. In one-man bureaus, the one man is designated a bureau manager.Theduties of the bureau manager correspond, in large part, to the duties 348NATIONAL LABORRELATIONS BOARDof the other members of the bureau staff.He writes stories, editsnews, sends news over the wires and does reporting work. In theone-man bureau, of course, he performs all of the work by himself.In the other bureaus, there is added the duty of directing the workof the other men.As the size of the bureau increases, it is evidentthat the scope of the necessary supervision will be enlarged and thata greater proportion of the bureau manager's' time will have to bespent in directing the other members of the staff in the covering ofnews.When the bureau manager is out of the office, another man,who can exercise all the powers of a bureau manager, will be left incharge.The substitute is known as a second-man, but that is not aregular designation, and, in fact, the bureau manager may chooseanyone to take charge. It seems clear that the primary responsi-bility rests with the bureau manager.The bureau manager and the other employees at the bureau areencouraged to make contacts with prospective clients.The bureaumanager is sometimes given United Press claims to collect, and has,to some extent, a control over office expenses, although the bureau isrun in accordance with a budget.All accounts, even though theclient may be directly serviced by the bureau, are payable at the NewYork office,The bureaus of the United Press are scattered over the country.Each bureau manager is subject to the supervision of the bureaumanager of his respective division point.The division manager andthe superintendent of bureaus constitute the next steps in the hier-archy.Normally, the bureau manager will be the sole representativeof the United Press who has direct contact with the bureau staff.Heis on the scene, and for reasons of convenience and of efficiency, hehas the power to hire and to discharge.Although his judgment maybe, overruled, the record indicates that, as a practical matter, hisjudgment is controlling.Since he is in the best position to adjudgecompetency, he recommends salary increases, though he cannot grantsuch increases himself.That bureau managers are sometimes shifted to larger bureaus,where they will only be regular staff employees, is a complicatingfactor.Thus, half of the editorial employees of the Washingtonoffice are former bureau managers who have acquired the experiencenecessary for the more important Washington posts. Such a changeis in the nature of a promotion in that the salary of a staff employeeof a larger bureau may be greater than that of a bureau manager ofa small bureau.But, despite this shifting, the presence of the man-agerial and supervisory functions attached to the position of bureaumanager in other than one-man bureaus must, in a determination ofbargaining unit, outweigh the inconveniences that result from hav-ing these employees, as they shift their status, lose or regain their DECISIONS AND ORDERS349right to be included within a unit for purposes of collective bargain-ing.Except in the case of one-man bureaus, the Board believes thatinclusion of the bureau manager in the same unit as the other mem-bers of his bureau would not be consonant with the most efficientexercise of his duties with respect to those employees.As to one-man bureaus, the title of bureau manager can not ofcourse signify any factual managerial position.There are no edi-torial employees to supervise or direct.The bureau manager in aone-man bureau must perform all of the functions of a regular em-ployee.Although it is true that he may, on occasion, be required tolook after the business affairs of his office, his interests are those ofthe regular staff members, and, since he has no problems of per-sonnel, his representation together with staff members elsewhere willnot be prejudicial to the United Press.In view of all the afore-mentioned facts and in order to insure tothe editorial employees of the United Press and of the Los AngelesService the full benefit of their right to self-organization and tocollective bargaining, and otherwise to effectuate the policies of theAct, we find that all the editorial employees of the United Press andof the Los Angeles Service, excluding the bureau managers ofbureaus having more than one man and the bureau managers of thebureaus maintained at the division points and the bureau at Wash-ington, but including the bureau managers of one-man bureaus, con-stitute a unit appropriate for the purposes of collective bargaining.IV.QUESTION CONCERNING REPRESENTATIONOn the basis of the facts stated in the opinion and the stipulationsentered into by the parties we find that a question has arisen concern-ing the representation of the editorial employees of the United Press.V.,THE EFFECT OF TILE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the UnitedPress and of the Los Angeles Service described in Section I above,tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI. CONDUCT OF ELECTIONThe United Press and the Guild have agreed to an election bysecret ballot to determine the proper representatives for collectivebargaining and thus to resolve the question concerning representa-tion.The election shall be conducted according to the terms andconditions agreed to by the parties in the afore-mentioned stipula-tion and supplemental stipulation. 350NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWOn the basis of the above findings of fact, the Board makes thefollowing conclusions of law:1.A question affecting commerce has arisen concerning the repre-sentation of the editorial employees of the United Press, within themeaning of Section 9 (c), and Section 2, subdivisions (6) and (7)of the National Labor Relations Act.2.All the editorial employees of the United Press and of the LosAngeles Service, excluding the bureau managers of bureaus havingmore than one man and the bureau managers. of the bureaus main-tained at the division points and the bureau at Washington, but in-cluding the bureau managers of one-man bureaus, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the UnitedPress Associations, an election by secret ballot in accordance withthe terms and conditions agreed upon in the stipulation and supple-mental stipulation entered into by the parties, shall be conductedwithin 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9 of said Rules and Regu-lations-Series 1, as amended, among the editorial employees of theUnited Press and of the Los Angeles Service, excluding the bureaumanagers of bureaus having more than one man and the bureaumanagers of the bureaus maintained at the division points and thebureau at Washington, but including the bureau managers of one-man bureaus, to determine whether they desire to be represented bythe American Newspaper Guild for the purposes of collective bar-gaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election. DECISIONS AND ORDERS351[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSeptember 18, 1937On August 20, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitledproceeding, the election to be held within 30 days from the date ofthe Direction, under the direction and supervision of the RegionalDirector for the Second Region (New York, New York).The Boardhaving been advised by the Regional Director that a longer periodis necessary, hereby amends the Direction of Election issued on August20, 1937, by striking therefrom the words "within thirty (30) daysfrom the date of this Direction," and substituting therefor the words"within sixty (60) days from the date of this Direction."MR. DONALD WAKEFIELD SMITH took no partin the considerationof the above Amendment to Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober95, 1937On May 12, 1937, the American Newspaper Guild, herein calledthe Guild, filed with the Regional Director for the Second Region(New York City) a petition alleging that a question affecting com-merce had arisen concerning the representation of news reporters,writers, copy readers, filing editors, editors, tabulators, and all per-sons contributing to news reports, including librarians, news depart-ment stenographers, and others employed in the offices of the UnitedPress Associations, herein called the United Press, within the con-tinental limits of the United States, herein referred to collectivelyas editorial employees, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June29, 1937, the Guild filed with the National Labor Relations Board,herein called the Board, an amended petition in which it alleged thatthere should be added to the classes of employees specified in theoriginal petition and made part of the same bargaining unit (1) thelike classes of employees of the City News Service of Los Angeles,Inc., herein called the Los Angeles Service, and (2) the employeeswho are the bureau managers of the several bureaus maintained by 352NATIONAL LABOR RELATIONS BOARDthe United Press throughout the continental United States (with theexception of the bureau managers of the bureaus maintained at divi-sion points and the bureau at Washington).The United Press and the Guild entered into a stipulation on May20, 1937, and a further stipulation on July 7, 1937.By these stipu-lations it was agreed that an election by secret ballot should heconducted by and under the supervision of the Board.With theexception of two matters herein referred to, the terms, conditions,and procedure under which such election was to be conducted werefixed by,the stipulation.The two matters upon which no agreementcould be reached were:1.Whether the editorial employees of the Los Angeles Serviceshould be made part of the same bargaining unit as the editorial' em-ployees of the United Press and should be permitted to vote in theelection.2.Whether the bureau managers of the United Press, other thanthe managers of the bureaus maintained at Washington and at thedivision points, should be considered as a part of the editorial em-ployees of the United Press and be permitted to vote in the election.Pursuant to notice duly issued and served, a hearing was held atNew York, New York, on July 8, 1937, before Herman A. Gray, theTrial Examiner duly designated by the Board.On August 20, 1937,the Board issued a Decision and Direction of Election.The Direc-tion of Election provided that an election by secret ballot in accord-ance -with the terms and conditions agreed upon in the stipulationand supplemental stipulation be held among the editorial employeesof the United Press and of the Los Angeles Service, excluding thebureau managers of bureaus having more than one man and thebureau managers of the bureaus maintained at the division pointsand the bureau at Washington, but including the bureau managers ofone-man bureaus, to determine whether they wished to be repre-sented by the American Newspaper Guild for the purposes of col-lective bargaining.On September 18, 1937, the Board issued anAmendment to the Direction by which the time within which theelection was to be held was changed from thirty (30) days from thedate of the Direction to sixty (60) days from the date of theDirection.Pursuant to the Direction of Election and the Amendment to theDirection of Election, a secret ballot was conducted through the mailsand by cablegrams.All returned ballots had to show a post mark ofnot later than midnight, October 7, 1937, to be acceptable.Fullopportunity was accorded to all the parties to this investigation toparticipate in the conduct of the secret ballot and to make challenges. DECISIONS AND ORDERS353On October 13, 1937, the Regional Director, acting pursuant toArticle III, Section 9 of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served uponthe parties to the proceeding her Intermediate Report on the ballot.No exceptions to the Intermediate Report have been filed by anyof the parties.As to the results of the secret ballot the Regional Director re-ported as follows :Total Number Eligible to Vote_________________________________ 421Total Number of Ballots Cast_________________________________ 374Total Number of Votes in favor of American Newspaper Guild__ 277Total Number of Votes against the American Newspaper Guild_ 84Total Number of Blank Votes________________________________2Total Number of Void Ballots________________________________9Total Number of Challenged Votes____________________________2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8 of NationalLaborRelationsBoard 'Rules and Regulations-Series 1, asamended,IT IS HEREBYCERTIFIEDthat the American Newspaper Guild hasbeen selected by a majority of the editorial employees of the UnitedPress and of the Los Angeles Service, excluding the bureau man-agers of bureaus having more than one man and the bureau managersof the bureaus maintained at the division points and the bureau atWashington, but including the bureau managers of one-man bureaus,as their representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the National Labor Relations Act,the American Newspaper Guild is the exclusive representative of theeditorial employees of the United Press and of the Los AngelesService, excluding the bureau managers of bureaus having more thanone man and the bureau managers of the bureaus maintained at thedivision points and the bureau at Washington, but including thebureau managers of one-man bureaus, for the purposes of collectivebargaining in regard to rates of pay, wages, hours of employmentand other conditions of employment.